Citation Nr: 0917980	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-19 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial rating for 
temporomandibular joint disease (TMJ), rated 10 percent 
disabling prior to April 24, 2007, and 30 percent disabling 
thereafter.

2.  Entitlement to a higher initial rating for generalized 
anxiety disorder (GAD), rated 50 percent disabling prior to 
July 9, 2004, 70 percent disabling from July 9, 2004 to March 
14, 2006, and 50 percent disabling thereafter.

3.  Entitlement to a higher initial rating for residuals of 
neck injury with hypoplastic atlas, rated 10 percent 
disabling prior to April 19, 2007, 100 percent disabling from 
April 19, 2007 to June 30, 2007, and 20 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; P.D.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in No. Little Rock, Arkansas.  The issues before 
the Board today were remanded in December 2006 for further 
evidentiary and procedural development.  As discussed below, 
the Board finds that there was substantial compliance with 
its remand; thus, it may proceed with a decision at this 
time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Acting Veterans 
Law Judge in June 2006; a transcript of that hearing is 
associated with the claims folder.


FINDINGS OF FACT

1.  By letter received in August 2008, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew his appeal as to the issue of entitlement to a 
higher initial rating for TMJ.

2.  Prior to May 12, 2004, the competent evidence of record 
demonstrates that the Veteran's service-connected GAD was 
manifested by moderate to moderately severe symptomatology 
with evidence of anxiety, depression, difficulty establishing 
effective social relationships, and occasional panic attacks.  

3.  As of May 12, 2004, the competent evidence of record 
demonstrates that the Veteran's service-connected GAD is 
manifested by moderate to severe symptomatology with evidence 
of anxiety manifested by near-continuous panic attacks, 
constant worry, depression unresolved by medication, 
ritualistic behaviors consistent with obsessive compulsive 
disorder, irritability, social isolation, and poor 
concentration and energy.  

4.  Prior to April 19, 2007, the competent evidence of record 
demonstrates that the Veteran's service-connected residuals 
of a neck disability are manifested by subjective complaints 
of pain, stiffness, and neck spasms, and objective evidence 
of slight lordosis, muscle spasms, and forward flexion 
limited to no more than 20 degrees; there is no competent 
evidence of any ankylosis of the spine.  

5.  As of July 1, 2007, the competent evidence of record 
demonstrates that the Veteran's service-connected residuals 
of a neck disability are manifested by subjective complaints 
of pain with occasional radiation to his dorsal spine and 
objective evidence of forward flexion limited to no more than 
25 degrees; there is no competent evidence of any ankylosis 
of the spine or associated neurological impairment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to a higher 
initial rating for TMJ.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2008).

2.  The criteria for a 70 percent initial rating, and no 
higher, for GAD have been met as of May 12, 2004; the 
criteria for an initial rating in excess of 50 percent prior 
to May 12, 2004, or in excess of 70 percent as of May 12, 
2004, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9400 (2008).

3.  The criteria for a 20 percent initial rating, and no 
higher, for residuals of a neck injury have been met for the 
period of the appeal prior to April 19, 2007.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2008).

4.  The criteria for an initial rating in excess of 20 
percent for residuals of a neck injury have not been met for 
the period of the appeal as of July 1, 2007.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204 (2008).  Withdrawal may be made 
by the appellant or by his authorized representative.  Id.  
In this case, the Veteran withdrew his appeal of entitlement 
to a higher initial rating for TMJ by letter received in 
August 2008.  Thus, there remain no allegations of errors of 
fact or law for appellate consideration with respect to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal on this matter and it is dismissed.

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A January 2007 letter expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a January 2007 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate the claims decided 
herein.  It also requested that he provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Finally, the January 2007 
letter provided notice in accordance with the Court's holding 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), as to 
the evidence and information necessary to establish a 
disability rating and an effective date for the award of 
benefits.  

The January 2007 letter was sent to the Veteran after the 
February 2004 rating decision.  However, to the extent that 
appropriate VCAA notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini, the 
Board finds that any timing defect was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided to the Veteran in this letter 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and a July 2008 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice that is more tailored 
to the claim at issue.  With respect to the Veteran's initial 
rating claim presently on appeal, the Board observes that the 
Court, in Vazquez-Flores, distinguished claims for increased 
compensation of an already service-connected disability from 
those regarding the initial-disability-rating element of a 
service connection claim.  In addition, the Court has 
previously held that, when the rating decision that is the 
basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient Vazquez-
Flores notice has been provided for the Veteran's neck 
disability and GAD claims is not necessary.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
The Veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA treatment 
records.  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.  Finally, the Veteran was afforded 
multiple VA examinations throughout this appeal with respect 
to both issues decided herein.

The Board remanded this appeal in December 2006, in part, to 
obtain new VA examinations which describe the severity of the 
Veteran's service-connected disabilities on appeal.  The 
Veteran's accredited representative asserts in the December 
2008 Written Brief Presentation that the April 2007 VA 
examination which evaluated the Veteran's GAD was inadequate 
for rating purposes.  If this examination is inadequate, 
another remand is necessary to comply with the Court's 
holding in Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand).

The Veteran's accredited representative contends that the 
April 2007 VA examiner's report failed to "culminate with a 
five-pole MA [multiaxial assessment] scale as recommended by 
The DSM-IV."  However, the Board has reviewed the April 2007 
VA examination report, and while it acknowledges that the 
examination report provides information only for the first 
and fifth axes, there is no indication that a "five-pole 
MA" was not considered.  The first and fifth axes contain 
information regarding the Veteran's clinical disorders, other 
conditions that may be a focus of clinical attention, and a 
global assessment of functioning.  See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 37 (4th ed. 1994) [DSM-IV].  For purposes of 
rating the Veteran's service-connected psychiatric 
disability, the information provided by these axes is the 
relevant information.  Conversely, the information contained 
in the second, third, and fourth axes regarding any 
personality disorders, mental retardation, general medical 
conditions, and psychosocial and environmental problems, are 
not essential to rating the Veteran's GAD.  Id.  In sum, the 
Board finds no indication that the April 2007 VA mental 
health examination failed to comply with the instructions 
provided in its remand; the April 2007 VA examination report 
appears adequate for rating purposes.  Therefore, another 
remand is unwarranted and unnecessary.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.



I. GAD

The Veteran was initially awarded service connection for GAD 
by RO rating decision dated in February 2004 and assigned an 
initial disability rating of 10 percent, effective September 
13, 2003, the day after the Veteran's separation from active 
duty.  The Veteran appealed this initial rating, asserting 
that his GAD warranted a higher rating.  In July 2008, the 
Appeals Management Center (AMC) increased the Veteran's 
initial rating, awarding a 50 percent disability rating 
effective September 13, 2003, and a 70 percent disability 
rating effective July 9, 2004, the date the Veteran began 
individual psychotherapy.  The AMC also returned the 
Veteran's initial rating to 50 percent effective March 14, 
2006, the date the Veteran ended individual psychotherapy.

Initially, the Board observes that in addition to his 
service-connected GAD, the Veteran has been diagnosed with 
major depressive disorder; there is also some question as to 
whether he meets the DSM-IV criteria for obsessive compulsive 
disorder.  When a claimant has both service-connected and 
nonservice-connected disabilities, the Board should attempt 
to discern the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  Review of the Veteran's treatment 
records and VA examination reports reveals that the symptoms 
associated with these various diagnoses are discussed without 
regard as to which diagnosis to attribute to each symptom.  
As such, all of the Veteran's psychiatric symptoms will be 
considered as part of his service-connected GAD.  See id.

The Veteran's GAD is rated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2008).  Under that diagnostic code, a 
50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

Finally, a 100 percent disability evaluation is warranted 
when there is total occupational and social impairment, due 
to such symptoms as: persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The Veteran's service treatment records reflect that he 
sought treatment for anxiety problems shortly before his 
separation from active duty.  See Behavioral Health 
Department Intake Summary dated August 8, 2003.  At such 
time, he complained of anxiety and depression for the past 
two years.  He reported that he had tried a number of 
medications, including Celexa, Zoloft, and Paxil, however, he 
continued to experience decreased appetite, sleep, interest, 
concentration, and energy.  The Veteran also reported a 
history of three to four anxiety attacks over the past two 
years.  Id.; see also Service Treatment Record dated August 
13, 2003.  He denied any manic or psychotic symptoms, violent 
behavior, obsessive rituals, or suicidal ideation.  The 
diagnoses assigned included GAD, anxiety disorder, not 
otherwise specified, and depressive disorder, not otherwise 
specified.  Id.  Global Assessment of Functioning (GAF) 
scores of 55 and 60 were assigned.  

Following service, the Veteran was evaluated by VA in 
December 2003.  At such time, he reported subjective symptoms 
of anxiety, one panic attack in the last three months, sleep 
impairment, and mild depression.  The Veteran indicated that 
he was living with his girlfriend and trying to get into 
radiology technician school.  The VA examiner noted that the 
Veteran was casually groomed with normal speech, logical 
thought content, adequate judgment, no evidence of gross 
memory impairment, full orientation, and no evidence of 
delusions or hallucinations.  Significant anxiety was 
observed, however, and the examiner assigned a GAF score of 
48.  

There is no indication in the present record that the Veteran 
sought treatment for his anxiety problem shortly after 
service separation.  As indicated by the above evidence, the 
Veteran was clearly having some difficulty with anxiety and 
depression; however, for the most part he appeared to be 
functioning independently and appropriately.  Similarly, 
there is no competent evidence of more than moderate 
symptomatology during this period of the appeal, such as 
suicidal ideation, obsessional rituals, near-continuous 
panic, impaired impulse control, neglect of personal hygiene, 
inability to establish and maintain effective relationships, 
difficulty adapting to stressful circumstances, delusions or 
hallucinations, grossly inappropriate behavior, 
disorientation, or significant memory impairment.  See 
38 C.F.R. § 4.130, Diagnostic Code 9400.  

On May 12, 2004, the Veteran was evaluated at a VA mental 
health clinic.  The diagnostic assessment reflects complaints 
of anxiety manifested by constant worrying, insomnia, poor 
concentration, depression, decreased energy, and panic 
attacks every other day.  Objective examination revealed an 
"okay" mood and flat affect; the Veteran's thought process, 
however, remained logical and he still denied any suicidal or 
homicidal ideation or hallucinations.  Thereafter, in July 
2004, the Veteran began individual psychotherapy at the VA 
mental health clinic.  Psychotherapy records reveal continued 
frequent panic attacks (demonstrative of near-continuous 
panic/anxiety), continued social isolation from everyone 
except his girlfriend, depression, increased irritability, 
restlessness, and nervousness.  See VA Mental Health Clinic 
Records for the period from July 2004 through March 2006.  As 
for the Veteran's employment situation during this period, 
the record demonstrates that he had intermittent employment 
at a bookstore, the U.S. Postal Service, and the YMCA.  GAF 
scores for this period range from 38 to 41.  

As noted above, the AMC assigned a 50 percent initial rating 
for the period of the appeal prior to July 8, 2004.  A 70 
percent initial rating was assigned as of the date the 
Veteran began individual psychotherapy.  While the Board 
finds that a 50 percent disability rating is appropriate as 
of the effective date of the Veteran's award, September 13, 
2003, it is of the opinion that the competent evidence is 
demonstrative of an increase in the severity of the Veteran's 
symptomatology sufficient to warrant a 70 percent rating as 
of May 12, 2004, and no earlier.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Prior to May 12, 2004, the competent evidence reflects 
symptomatology more consistent with a moderate disability 
rating of 50 percent.  As discussed above, the Veteran 
displays symptoms of anxiety and depression during this 
period of the appeal which have led to problems with energy, 
concentration, and sleep.  However, these symptoms do not 
appear to have a significant impact on his ability to 
function socially and occupationally.  In this regard, the 
Veteran continues to show interest in maintaining social 
relationships and obtaining educational skills that will aid 
him in obtaining substantially gainful employment.  Finally, 
the Veteran's GAF scores prior to May 12, 2004, are 
reflective of moderate to moderately severe symptomatology 
which is more consistent with his presently assigned 50 
percent disability rating.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995) (GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness").  

Conversely, the competent evidence as of May 12, 2004, 
reflects an increase in the Veteran's anxiety symptoms, as 
evidenced by his report of an increase in the frequency of 
his panic attacks (once in three months to every other day).  
May 12, 2004, is also the first competent evidence of the 
Veteran seeking active treatment of his service-connected 
GAD.  The Board is of the opinion that this fact, by itself, 
implies some increase in the severity of the Veteran's 
disability sufficient to warrant a higher disability rating.  
Specifically, it suggests that the Veteran himself is 
experiencing symptoms and difficulties which he no longer 
feels he can handle without professional help.  Finally, as 
evidenced by the Veteran's GAF scores as of May 12, 2004, 
ranging from 38 to 51, his GAD is now characterized by 
moderate to serious symptoms with some impairment in reality 
testing or communication or major impairment in several 
areas.  See DSM-IV at 46-7.  

The Veteran's records show that he ended individual 
psychotherapy on March 15, 2006.  This is also the date on 
which the AMC reduced the Veteran's 70 percent initial 
disability rating to 50 percent.  However, after careful 
consideration of the competent evidence, the Board finds that 
the Veteran's 70 percent rating should not have been reduced; 
rather, for the reasons discussed below, it should be 
continued as of May 12, 2004, through the present.  

A January 2006 mental health record indicates that the 
Veteran experienced significant improvement since December 
2004.  See VA Mental Health Clinic Medication Management 
Record dated January 26, 2006.  Specifically, he no longer 
reported restlessness, nervousness, excessive worry and 
ruminations; the Veteran also indicated a decrease in the 
number and severity of his panic attacks.  However, he still 
exhibited symptoms of depression.  Although he had been 
terminated by the U.S. Postal Service in November 2006 after 
only two months of employment, the Veteran indicated that he 
was able to secure a new job as a youth counselor at the 
YMCA; he was also still living with his girlfriend of two 
years.  No significant problems were noted objectively, other 
than a slightly restricted mood.  On March 15, 2006, the 
Veteran attended his last individual psychotherapy session.  
The VA therapist noted that although the Veteran's depression 
was not fully resolved he had gained the maximum benefit from 
psychotherapy.  Thereafter, the Veteran continued to be 
followed by the VA mental health clinic for medication 
management purposes.  

The Veteran was seen in April and August 2006; at such times, 
he reported that he was "doing well" at his YMCA job.  He 
also indicated that his interests were intact and that he was 
not experiencing any problems with hopelessness, poor energy, 
or decreased concentration.  It was noted that he had 
lessened anxiety, helped by a stable job in a low stress 
environment.  The assessment was major depressive disorder 
and recurrent moderate to severe GAD, currently stable.  His 
GAF was slightly increased from 41 to 45.  

While acknowledging that the above VA treatment records 
reflect that the Veteran's symptoms related to his GAD 
appeared to improve from January to August 2006 due to 
continued therapy and medication, such improvement appeared 
to be only temporary in nature.  As reflected in an October 
2006 VA mental health treatment record, the Veteran reported 
increased stress related to his job and family.  He also 
indicated that he was experiencing decreased energy; it was 
his opinion that his medication was no longer working as it 
had in the past.  The October 2006 treatment record indicates 
that the Veteran was again having problems sleeping, 
significant anhedonia, and poor concentration.  Moreover, he 
had begun experiencing physical manifestations of his 
psychological problems, namely, stress-related abdominal 
cramping.  The Veteran's GAF was not changed, but it was 
noted that his anxiety was "less controlled."  

Thereafter, the Veteran's records show continued decline back 
to pre-January 2006 levels.  See, e.g., VA Mental Health 
Clinic Medication Management Records dated March 7, 2007, 
July 18, 2007, December 27, 2007; VA Examination Report dated 
in April 2007.  Specifically, the Veteran's panic attacks 
increased to two to five per week; his mood was noted to be 
"low," and he reported increased irritability around 
people.  The Veteran also indicated that he had begun to 
experience physical symptoms associated with his panic 
attacks, including tachycardia, vision changes, and 
diaphoresis.  See VA Mental Health Clinic Medication 
Management Record dated March 7, 2007.  There was also 
evidence of obsessional rituals such as counting, handwashing 
rituals, wearing a mask at work or home, and checking things 
constantly.  See VA Examination Report dated in April 2007; 
these symptoms were deemed to be consistent with obsessive 
compulsive disorder.  During this period, the Veteran's GAF 
scores ranged from 41 to 51, evidencing moderate to serious 
symptoms.  

Although the Board is of the opinion that the Veteran's GAD 
is productive of symptomatology warranting a 70 percent 
initial rating as of May 12, 2004, through the present, a 
higher initial disability of 100 percent is not warranted.  
As previously discussed, the Veteran was employed throughout 
this appeal.  Although he was fired from the U.S. Postal 
Service after only two months, he managed to remain employed 
at the YMCA for over one year.  Moreover, there is no 
indication that he was fired from his position at the YMCA as 
a result of problems related to his GAD.  Rather, it appears 
that he stopped working after deciding to attend college for 
veterinary medicine.  See VA Examination Report dated in 
April 2007; VA Mental Health Clinic Medication Management 
Record dated December 27, 2007.  

The Board acknowledges that the Veteran did not maintain any 
interpersonal relationships other than with his 
girlfriend/fiancé during this appeal.  Such evidence would 
seem to be consistent with total social impairment as 
contemplated by a 100 percent rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
However, VA shall not assign an evaluation for a mental 
disorder solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2008).  See also 38 C.F.R. § 4.1 (2008) (the 
purpose of the Rating Schedule is to compensate for decreases 
in earning capacity due to service-connected disabilities).  
And in the present case, the Veteran's service-connected GAD 
does not result in symptoms more nearly approximating total 
occupational impairment.  As previously discussed, the 
Veteran was employed throughout this appeal.  Furthermore, he 
was evaluated by a VA vocational rehabilitation counselor in 
November 2005, following his termination from the U.S. Postal 
Service, and was found to be "fully employable."  
Similarly, it was the opinion of the April 2007 VA examiner 
that the Veteran's symptoms do not preclude employment.  

In addition to a lack of evidence to support a finding of 
total occupational impairment, there is no indication that 
the Veteran exhibits other symptomatology more consistent 
with a 100 percent disability rating.  There is no competent 
evidence of any gross impairment in the Veteran's thought 
process or communication throughout this appeal, nor is there 
any indication that he experiences any memory problems.  He 
has never been found to be disoriented to time or place, and 
while he exhibits obsessive compulsive behaviors, none of the 
Veteran's treating physicians or examiners have described any 
of this behavior as 'grossly inappropriate.'  Finally, the 
Veteran has never reported any persistent delusions or 
hallucinations, and there is nothing to suggest that he is a 
danger to himself or others or that he cannot perform 
activities of daily living.  

Thus, even with consideration of the principles of 38 C.F.R. 
§ 4.7, the Board finds that an initial rating in excess of 70 
percent for the period of the appeal as of May 12, 2004, is 
not warranted.  The Board acknowledges that the Veteran's 
employment situation was not without impact from his service-
connected GAD.  However, his demonstrated ability to obtain 
and maintain full-time employment or attend school during 
this appeal weighs heavily against increasing his disability 
rating in excess of 70 percent.  

In sum, the Board concludes that the Veteran's GAD is 
productive of symptomatology warranting no more than a 50 
percent disability rating prior to May 12, 2004, and no more 
than a 70 percent disability rating thereafter.  The 
Veteran's lay statements that he is entitled to a higher 
rating have been considered.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (Board must address a veteran's lay 
assertions).  However, the Board is of the opinion that the 
medical evidence of record, as discussed above, is more 
probative of the severity of his disability than his own lay 
assertions that he is entitled to a higher rating.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).

The Board observes that it considered the benefit-of-the-
doubt rule in making its determination.  However, seeing as a 
preponderance of the evidence is against the assignment of an 
initial rating in excess of 50 percent prior to May 12, 2004, 
and in excess of 70 percent as of May 12, 2004, this rule 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Veteran is 
free, of course, to reopen his claim for an increased rating 
at any time with the RO, particularly if his disability 
picture changes significantly.




II. Neck Injury Residuals

The Veteran was initially awarded service connection for 
residuals of a neck injury with hypoplastic atlas by RO 
rating decision dated in February 2004 and assigned a 
noncompensable (zero percent) initial disability rating, 
effective September 13, 2003, the day after the Veteran's 
separation from active duty.  The Veteran appealed this 
initial rating, asserting that his neck disability warranted 
a higher rating.  In July 2008, the AMC increased the 
Veteran's initial rating, awarding a 10 percent disability 
rating effective September 13, 2003, a 100 percent temporary 
total rating based on surgical or other treatment 
necessitating convalescence effective April 19, 2007, and a 
20 percent disability rating effective July 1, 2007.  

The Board observes that the Veteran has been awarded a full 
grant of benefits sought for the period of the appeal from 
April 19, 2007, to July 1, 2007.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  As such, the Board will not consider whether 
a higher initial rating is warranted for this period of the 
appeal; it will only discuss entitlement to higher initial 
ratings for those periods of the appeal prior to and 
following the temporary total evaluation.  

The Veteran's neck disability is currently rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  Diagnostic 
Code 5237 is applicable to cervical or lumbosacral strain.  
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2008).  Unfavorable 
ankylosis of the entire cervical spine warrants a 40 percent 
rating.  Id.  Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent rating.  Id.  Forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spine contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Id.  

During the pendency of this appeal, effective September 26, 
2003, the schedular criteria for evaluating disabilities of 
the spine underwent revision (the new criteria are as 
discussed above).  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
However, because these changes took effect during the 
pendency of the Veteran's appeal, both the former and the 
revised criteria will be considered in evaluating the 
Veteran's service-connected neck disability.  Application of 
the new criteria prior to the effective date of the amended 
regulation is not allowed.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 116-
119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002).

With respect to this regulatory amendment, the Veteran was 
not provided the content of the pre-September 2003 version of 
38 C.F.R. § 4.71a in any (supplemental) statement of the 
case, nor was he notified of the regulatory change in any 
notice letter.  However, despite such error, the Board finds 
that it may proceed with a decision at this time.  In this 
regard, the Board observes that the diagnostic criteria in 
effect prior to September 26, 2003, provide for a 10 percent 
disability rating when there is slight limitation of motion 
of the cervical spine, a 20 percent disability rating when 
there is moderate limitation of motion, a 30 percent 
disability rating when there is severe limitation of motion 
or favorable ankylosis of the cervical spine, and a 40 
percent disability rating when there is unfavorable ankylosis 
of the cervical spine.  38 C.F.R. §§ 4.71a, Diagnostic Codes 
5287 and 5290 (2003).  

When compared to the post-September 2003 criteria in effect, 
the criteria under the prior Diagnostic Code 5290 are less 
defined and numerical ranges of motion were not provided in 
the prior rating criteria.  However, guidance for these terms 
(slight, moderate, and severe) can be obtained from the 
amended regulations.  In adopting specific ranges of motion 
to define what is normal, VA stated that the ranges of motion 
were based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, 
even though pre-2003 regulations did not define normal range 
of motion for the spine, the current definition is based on 
medical guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.  

The Veteran was provided with the content and citation of the 
post-September 2003 criteria for the cervical spine.  Thus, 
the Board finds that it is reasonable to conclude that he was 
provided the criteria of the old version of 38 C.F.R. § 4.71a 
as it applies to cervical spine disabilities.  As such, there 
is no prejudice in the Board considering both regulatory 
versions in adjudicating the Veteran's initial rating claim 
and it may proceed with a decision at this time.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

The Board has reviewed the competent evidence of record which 
pertains to the Veteran's pre-laminectomy neck disability, 
including his service treatment records shortly before 
separation.  The medical evidence demonstrates that the 
Veteran had chronic complaints of pain and stiffness 
following a November 2002 in-service motor vehicle accident.  
Range of motion was "fairly good" prior to separation from 
service with flexion limited to no more than 60 degrees and 
some evidence of mild muscle spasm.  See Service Treatment 
Record dated April 28, 2003; Service Treatment Record dated 
May 28, 2003; Service Treatment Record dated June 3, 2003.  
The Veteran was evaluated by VA in December 2003; at such 
time he demonstrated flexion limited to 50 degrees.  An x-ray 
of the cervical spine demonstrated "loss of cervical 
lordosis suggestive of muscle spasm."  Thereafter, the 
Veteran continued to be seen occasionally for recurrent neck 
pain and muscle spasms.  See, e.g., VA Primary Care Clinic 
Record dated October 25, 2004; VA Emergency Department Record 
dated October 19, 2005.  During this period of the appeal, 
there was no competent evidence of any neurological deficits 
related to the Veteran's neck.  See, e.g., VA CR Preventative 
Screen Record dated May 25, 2006.  

Applying the old and new criteria to the evidence, the Board 
is of the opinion that the competent evidence for the period 
of the appeal prior to April 19, 2007, is demonstrative of no 
more than moderate limitation of motion of the cervical 
spine, as evidenced by decreased motion in all ranges 
(flexion, extension, lateral flexion, and rotation) and 
objective evidence (examination and x-ray findings) of muscle 
spasm with lordosis.  A 20 percent initial rating is 
therefore warranted for this period of the appeal.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).  

A higher rating is not warranted as there is no competent 
evidence of severe limitation of motion, including flexion 
limited to less than 15 degrees, or ankylosis of the cervical 
spine.  The Veteran was seen by VA in May 2006 for evaluation 
of his cervical complaints, and at such time he reported an 
active lifestyle as the head of the aquatic division of his 
local YMCA.  He did not report any functional limitation.  
Absent competent evidence of more debilitating symptoms, the 
Board finds that his disability picture prior to April 19, 
2007, is productive of no more than moderate symptomatology.  

Following the Veteran's cervical laminectomy in April 2007 he 
was evaluated by VA.  See VA Examination Report dated in June 
2008.  The Veteran reported continued complaints of chronic 
pain with occasional radiation into his dorsal spine.  
Although he indicated that he occasionally had paresthesias 
involving his left hand, it was the examiner's opinion that 
the Veteran did not demonstrate any "true radiculopathy."  
Objective examination revealed a normal gait, tenderness of 
the cervical spine, a lack of palpable muscle spasm, and 
flexion limited to no more than 25 degrees with consideration 
of pain, weakness, fatigability, and discoordination.  A 
neurological examination of the Veteran's upper extremities 
demonstrated 5 out of 5 motor strength, no atrophy, normal 
sensation, and intact cranial nerves and reflexes.  

Absent any competent evidence of cervical flexion limited to 
less than 15 degrees or ankylosis of the cervical spine, the 
Board finds that the Veteran's 20 percent rating as of July 
1, 2007, adequately reflects the impairment caused by his 
cervical spine disability.  The Board acknowledges the 
Veteran's June 2006 lay testimony that his neck disability 
limits the types of employment he can have.  See Buchanan, 
supra.  However, he has managed to remain employed throughout 
this appeal.  At his most recent examination, in June 2008, 
the Veteran indicated that he worked as a city planner; prior 
to that he worked at the YMCA in a number of positions.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the Veteran's service-connected neck 
disability.  A review of the record, to include the medical 
evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes or separate ratings.  
See 38 C.F.R. § 4.71a, Note (1) (evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes).  

Additionally, the Board has considered whether staged ratings 
are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, as discussed above, there is no competent 
evidence that the Veteran's service-connected neck disability 
increased in severity during this appeal sufficient to 
warrant a higher disability; therefore, a staged rating is 
unnecessary.

Finally, the Board concludes that this case does not warrant 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  Despite the Veteran's own assertions 
that his neck disability interferes with the types of 
employment he can undertake, there is nothing to suggest that 
his disability picture "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  See 
Thun v. Peake, 22 Vet. App. 111, 117 (2008).  The Board has 
already discussed how the Veteran's symptoms of chronic pain 
and stiffness and reduced motion are contemplated by the 
schedular rating criteria.  Moreover, it explained why the 
Veteran's disability picture is not productive of severe 
symptomatology.  Thus, it is difficult to see how the 
Veteran's disability picture does not fit into the current 
Rating Schedule.  Referral for extraschedular consideration 
is therefore not warranted. 

In sum, the evidence of record demonstrates symptomatology 
consistent with moderate limitation of motion of the cervical 
spine for the periods of this appeal prior to April 19, 2007, 
and as of July 1, 2007.  Therefore, with consideration of the 
foregoing, the Board concludes that the Veteran is entitled 
to no more than a 20 percent initial rating for both of these 
periods of the appeal.  In making its determination, the 
applicability of the benefit of the doubt doctrine was 
considered.  However, as the preponderance of the evidence is 
against the assignment of initial ratings in excess of 20 
percent, this doctrine does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).
	

ORDER

The issue of entitlement to a higher initial rating for TMJ 
is dismissed.

A 70 percent initial rating, and no more, for GAD is granted 
as of May 12, 2004, through the present; entitlement to an 
initial rating in excess of 50 percent prior to May 12, 2004, 
and an initial rating in excess of 70 percent as of May 12, 
2004, is denied.

A 20 percent initial rating, and no more, for residuals of a 
neck disability with hypoplastic atlas is granted for the 
period of the appeal prior to April 29, 2007.

Entitlement to an initial rating in excess of 20 percent for 
residuals of a neck disability with hypoplastic atlas for the 
period of the appeal as of July 1, 2007, is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


